 1                                                             Hon. Barbara J. Rothstein
 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE
 7
     INTERVAL LICENSING LLC,
 8                                         Case No. 2:10-cv-01385-BJR (Lead
                       Plaintiff,          Case) (Track 2), C13-263BJR (Track
 9                                         1)
     v.
10
     AOL, INC.,
11                                         ORDER PURSUANT TO
                       Defendant.          STIPULATION (Doc. 399)
12

13

14   INTERVAL LICENSING LLC,
                                           Case No. 2:11-cv-00708 BJR (Track
15                     Plaintiff,          2), C13-264BJR (Track 1)

16   v.                                    Lead Case No. 2:10-cv-01385-BJR

17   APPLE, INC.,

18                     Defendant.

19   INTERVAL LICENSING LLC,
                                           Case No. 2:11-cv-00709 BJR (Track 2)
20                     Plaintiff,
                                           Lead Case No. 2:10-cv-01385-BJR
21   v.

22   EBAY, INC.,

23                     Defendant.

24   INTERVAL LICENSING LLC,
                                           Case No. 2:11-cv-00710 BJR (Track 2)
25                     Plaintiff,
                                           Lead Case No. 2:10-cv-01385-BJR
26   v.

27   FACEBOOK, INC.,

28                     Defendant.
 1
     INTERVAL LICENSING LLC,
 2                                  Case No. 2:11-cv-00711 BJR (Track
                       Plaintiff,   2), C13-265BJR (Track 1)
 3
     v.                             Lead Case No. 2:10-cv-01385-BJR
 4
     GOOGLE INC.,
 5
                       Defendant.
 6
     INTERVAL LICENSING LLC,
 7                                  Case No. 2:11-cv-00712 BJR (Track 2)
                       Plaintiff,
 8                                  Lead Case No. 2:10-cv-01385-BJR
     v.
 9
     NETFLIX, INC.,
10
                       Defendant.
11
     INTERVAL LICENSING LLC,
12                                  Case No. 2:11-cv-00713 BJR (Track 2)
                       Plaintiff,
13                                  Lead Case No. 2:10-cv-01385-BJR
     v.
14
     OFFICE DEPOT, INC.,
15
                       Defendant.
16
     INTERVAL LICENSING LLC,
17                                  Case No. 2:11-cv-00714 BJR (Track 2)
                       Plaintiff,
18                                  Lead Case No. 2:10-cv-01385-BJR
     v.
19
     OFFICEMAX INC.,
20
                       Defendant.
21
     INTERVAL LICENSING LLC,
22                                  Case No. 2:11-cv-00715 BJR (Track 2)
                       Plaintiff,
23                                  Lead Case No. 2:10-cv-01385-BJR
     v.
24
     STAPLES, INC.,
25
                       Defendant.
26
27

28
 1
         INTERVAL LICENSING LLC,
                                                           Case No. 2:11-cv-00716 BJR (Track
 2                                                         2), C13-266BJR (Track 1)
                              Plaintiff,
 3                                                         Lead Case No. 2:10-cv-01385-BJR
         v.
 4       YAHOO! INC.,
 5                            Defendant.
 6
         INTERVAL LICENSING LLC,
 7                                                         Case No. 2:11-cv-00717 BJR (Track 2)
                              Plaintiff,
 8                                                         Lead Case No. 2:10-cv-01385-BJR
         v.
 9       YOUTUBE LLC,
10                            Defendant.
11

12
13            Pursuant to the stipulation between Plaintiff Interval Licensing LLC (“Interval”) and Defendants
              AOL, Inc., Apple, Inc., eBay, Inc., Facebook, Inc., Google Inc. (now Google LLC) 1, Netflix, Inc.,
              Office Depot, Inc., OfficeMax, Inc., Staples, Inc., Yahoo!, Inc., and YouTube LLC
              (“Defendants”), (Doc. 399) it is hereby ORDERED that:

14            1. All claims presented by Interval against Defendants shall be dismissed with prejudice.
15               In light of this dismissal, any counterclaims asserted by Defendants against Interval
16               shall be dismissed as moot and without prejudice; and
17            2. Interval and Defendants each shall bear their own costs and attorneys’ fees.
23

24   Dated: November 13, 2018




                                                                    BARBARA J. ROTHSTEIN
                                                                    UNITED STATES DISTRICT JUDGE

     1Google Inc. filed a Certificate of Conversion with the Delaware Secretary of State, in which
     Google Inc. converted from a corporation to a limited liability company and changed its name to
     Google LLC on September 30, 2017.
